DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              DAVID B. KIRKLAND and DIANE KIRKLAND,
                            Appellants,

                                    v.

    CARRINGTON MORTGAGE SERVICES, LLC, and RIVER PARK
            NEIGHBORHOOD ASSOCIATION, INC.,
                       Appellees.

                              No. 4D21-3215

                          [October 13, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Laurie E. Buchanan, Judge; L.T. Case No. 2019CA000729.

  Michael Vater, Garrett Kesl, Raymond Pereira, and Edner J. Geffrard of
The Ticktin Law Group, Deerfield Beach, for appellants.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee Carrington Mortgage
Services, LLC.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.